In re: 112 Grocery et al. applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Rapides. 228 So.2d 157.
Writ refused. The showing made does not warrant the exercise of our jurisdiction for review. Relator failed to attach the application for permit to sell “3.2 beer” to his petition and failed to allege the year or time for which he requests that permit. Relator • seeks only a writ ■ of mandamus which will not issue under allegations lacking such specificity.